      Case 2:20-cv-01507 Document 1 Filed 02/18/20 Page 1 of 1 Page ID #:1

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

CARMEN JOHN PERRI, AN INDIVIDUAL,
                                                           2:20−cv−01507
                                        PLAINTIFF(S)

       v.
ESA P PORTFOLIO L.L.C., A DELAWARE
LIMITED LIABILITY COMPANY , et al.
                                                            NOTICE TO FILER OF DEFICIENCIES IN
                                                                 ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  2/14/2020
Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:

You have attempted to open this case electronically but have failed to upload successfully the
required PDF version of any initiating document, such as a complaint or notice of removal.
You must file an initiating document within two business days of this notice or the docket for
this case number will be closed.




Other Error(s):




                                           Clerk, U.S. District Court

Dated: February 18, 2020                   By: /s/ Edwin Sambrano edwin_sambrano@cacd.uscourts.gov
                                              Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
